Citation Nr: 0112812	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for defective hearing.

3. Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1960 to May 1964 and 
from September 1965 to September 1969.  This matter is 
currently before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied claims of entitlement to service 
connection for each of the disorders listed on the title page 
of this appeal.  The veteran disagreed with those denials in 
August 1997.  A statement of the case was issued in September 
1997, and the veteran submitted a timely substantive appeal 
in January 1998.

In his January 1998 substantive appeal, the veteran requested 
a hearing before the Board.  However, by a written statement 
signed by the veteran and received by VA in March 2001, the 
veteran withdrew the request for a Board hearing. 


REMAND

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

The claims on appeal were denied based on findings that the 
claims were not well-grounded.  As noted above, the VCAA has 
eliminated the requirement that the veteran submit a well-
grounded claim prior to VA assistance with development of the 
claim.  Further factual development of each claim is 
required, and then the RO must adjudicate the claims on the 
merits.

The medical evidence references possible diagnosis of PTSD.  
Given this medical evidence, further development of the 
veteran's assertion that PTSD has been diagnosed and his 
assertion of exposure to stressors, including requesting 
information from USASCRUR, is required.  In this regard, the 
Board notes the veteran's testimony that the compound he was 
in came under attack at times and his testimony that he was 
assigned guard duty at times.  The Board also notes that, 
although the veteran testified that he had never been 
diagnosed as having PTSD, that diagnosis was assigned in a 
June 1996 private evaluation conducted for purposes of 
disability determination.

The veteran's service medical records reflect some decrease 
in the veteran's hearing acuity in service, although those 
changes were not so severe as to result in hearing 
disability, as defined for VA purposes, at the time of the 
veteran's service separation.  Nevertheless, further factual 
development, including audiologic examination and a medical 
opinion as to whether the veteran's current hearing loss is 
etiologically related to his service, is required.  

The veteran has also testified to his belief that he 
initially incurred neck and back in service.  The veteran 
does not dispute that he suffered post-service neck and back 
injuries, but contends that, if medical opinion were 
obtained, it would confirm his belief that his post-service 
injuries aggravated disorders already incurred in service.  
Under the VCAA, medical opinion as requested by the veteran 
must be obtained.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should attempt to obtain all 
records of VA treatment of the veteran, 
including records from May 1997 to the 
present.  

2.  The RO should request the veteran to 
provide the names and addresses of any 
non-VA providers whose clinical records 
of the veteran's treatment for any 
claimed disorder might be available.  In 
particular, the veteran should be asked 
to identify records proximate to service, 
especially records of audiology 
examination and of treatment for a back 
or neck disorder proximate to service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
records identified by the veteran which 
are not currently associated with the 
claims file.

3.  The veteran should be advised of 
alternative types of evidence that might 
assist in establishing his claim, and 
should be afforded the opportunity to 
submit employment medical records, 
insurance medical examinations, pharmacy 
records, photographs, employer 
statements, or the like.  

4.  The RO should afford the veteran VA 
orthopedic examination as necessary to 
determine the current nature and severity 
of a back disorder and a neck disorder, 
and to determine the etiology of the 
current disorders.  A complete history of 
the back and neck disorders should be 
elicited from the veteran and from the 
available medical records.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner(s) should provide a medical 
opinion as to the etiology of a back 
disorder and of a neck disorder, and 
should state whether it is at least as 
likely as not (50 percent or more likely) 
that a back disorder and/or a neck 
disorder is related to the veteran's 
service, or any incident or injury 
incurred in service.   A rationale should 
be furnished for each opinion rendered. 

5.  The RO should request the veteran to 
provide any additional information he is 
able to recall regarding the occurrence 
of stressors, including dates, locations, 
and identification of the unit he was 
associated with, names of individuals 
involved, and any other information that 
may assist in verifying that the events 
described occurred.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressors and that absent 
specificity an adequate search for 
verifying information cannot be 
conducted.

6.  Whether or not the veteran provides 
additional information, the RO should 
review the file and prepare a summary of 
all the claimed stressors, including 
those described at a personal hearing 
conducted in November 1998, during 
psychiatric examinations of record, and 
in any statements submitted.  This 
summary, a copy of the veteran's DD 214, 
a copy of the personnel records provided 
by the National Personnel Records Center, 
and any other documents deemed necessary, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly, ESG), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The RO should request that the 
USASCRUR attempt to verify the veteran's 
descriptions of stressors.  In 
particular, the RO should ask for unit 
histories of the unit the veteran was 
attached to, or the history of the higher 
headquarters with which that unit was 
stationed in Vietnam, including at Tan 
Son Nhut Ab.

7.  The RO must prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.
 
8.  The veteran should be afforded VA 
psychiatric examination to determine 
whether he has a psychiatric disorder, to 
include PTSD, as a result of service.  
The claims folder, to include the summary 
and documents provided to USASCRUR, the 
USASCRUR response, and the RO's report 
regarding verified stressors, must be 
provided to and reviewed by the 
examiner(s).  Any examination or 
additional evaluation required should be 
conducted prior to the examiner's final 
report.  Based on examination findings, 
review of the historical evidence, 
including the private clinical evidence 
associated with the claims file, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
rationale, as to whether the veteran has 
a psychiatric disorder, to include PTSD, 
and, if so, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or more) that the veteran has a 
psychiatric disorder that is 
etiologically related to his service.

9.  The veteran should be afforded 
audiologic examination.  The examiner(s) 
should obtain a history of the veteran 
noise exposure, including noise exposure 
prior to service, during service, and 
post-service.  If a hearing loss 
disability is present, the examiner 
should provide a medical opinion, after 
review of the audiology examination 
reports in service and post-service, 
noise exposure history, and current 
findings, as to whether it is at least as 
likely as not that the veteran's current 
defective hearing is related to service.

10.  Thereafter, the RO should 
readjudicate the claims for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




